Title: General Orders, 5 September 1776
From: Washington, George
To: 



Head Quarters, New-York, septr 5th 1776
Chatham.Maryland.


The Brigade Majors immediately to settle a Court Martial, making an allowance for the Absence, or Indisposition, of any officers. They are to meet at the Brick-House near the encampment late of Genl McDougall, to morrow at ten O’Clock. Notice to be given accordingly. They are first to try the scoundrels, who have been detected in pillaging, and plundering, Lord Stirling’s, and other property.
Such as were directed by yesterday’s Orders to apply to Genl Walcott for discharges are in future to apply to the Brigadiers under whom their regiments are ranged.
